DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

3. 	Claims 14-23, 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lyu (US 2006/0084195).
4. 	As to claim 14, Lyu discloses (fig. 4A) a light detecting device (110a), comprising: a photoelectric converter (photodetector element), (paragraph [0047]); a transfer transistor (TX) electrically connected to the photoelectric converter (photodetector element); and a floating diffusion (160) electrically connected to the transfer transistor (TX), wherein the transfer transistor (TX) is disposed on a first surface (upper surface, active silicon surface) of a substrate (100), (paragraphs [0014], [0051]) which is opposite to a second surface (bottom surface) of the substrate (100), the second surface (upper surface, active silicon surface) being a light incident surface (bottom surface capturing short-wavelength visible light, i.e. blue light; capture longer wavelength of light, i.e., red and infrared) of the substrate (100), (paragraph [0048]), and wherein the transfer transistor (TX) comprises a planar gate electrode (120C) disposed on the first surface (upper surface, active silicon surface) of the substrate (100) and (fig. 4B) first and second vertical gate electrodes (120a, 120b) disposed in the substrate (100), (paragraph [0050]).

6. 	As to claim 16, Lyu discloses (fig. 4A) the light detecting device (110a) further comprising a gate insulating film (126) formed on the first surface (upper surface, active silicon surface) of the substrate (100), (paragraphs [0014], [0051]) wherein the planar gate electrode (120c) is formed on a first side of the gate insulating film (126), (paragraphs [0049]-[0050]).
7. 	As to claim 17, Lyu discloses (fig. 4A) the light detecting device (110a) wherein the first and second vertical gate electrodes (120a, 120b) are each formed at outer peripheral portions of the photoelectric converter (photodetector element), (paragraphs [0050]).
8. 	As to claim 18, Lyu discloses (fig. 4A) the light detecting device (110a) wherein the floating diffusion (160) is formed on a second side (bottom surface) of the gate insulating film (126) opposite the first side (upper surface, active silicon surface) of the gate insulating film (126), (paragraphs [0049]-[0050]).
9. 	As to claim 19, Lyu discloses (fig. 4A) the light detecting device (110a) wherein the planar gate electrode (120c) protrudes from the first surface (upper surface, active silicon surface) of the substrate (100), (paragraphs [0049]-[0050]).
10. 	As to claim 20, Lyu discloses (fig. 4A) the light detecting device (110a) wherein (fig. 4B) bottom portions (C1, C2) of each of the first and second vertical gate electrodes (120a, 120b) are in contact with the first side of the gate insulating film (126), (paragraph [0050]).
11. 	As to claim 21, Lyu discloses (fig. 4A) the light detecting device (110a) wherein the floating diffusion (160) is provided unobstructed between the second side (bottom surface) of the 
12. 	As to claim 22, Lyu discloses (fig. 4A) the light detecting device (110a) wherein the floating diffusion (160) is provided between the second side (bottom surface) of the gate insulating film (126) and the photoelectric converter (photodetector element), (paragraphs [0049]-[0050]).
13. 	As to claim 23, Lyu discloses (fig. 4A) the light detecting device (110a) wherein the floating diffusion (160) is provided in an isolation region of the substrate (100), (paragraphs [0049]-[0050]).
14. 	As to claim 24, Lyu discloses (fig. 4A) the light detecting device (110a) wherein the floating diffusion (160) is provided in a photoelectric converter region (110a) of the substrate (100), (paragraphs [0049]-[0050]).
15. 	As to claim 33, Lyu discloses (fig. 4A) a light detecting device (100a), comprising: a photoelectric converter (photodetector element), (paragraph [0039]); a transfer transistor (TX) electrically connected to the photoelectric converter (photodetector element); and a floating diffusion (160) electrically connected to the transfer transistor (TX), wherein the transfer transistor (TX) is disposed on a first surface (upper surface, active silicon surface) of a substrate (100) which is opposite to a second surface (bottom surface) of the substrate (100), the second surface (bottom surface) being a light incident surface (bottom surface capturing short-wavelength visible light, i.e. blue light; capture longer wavelength of light, i.e., red and infrared) of the substrate (100), (paragraph [0048]), wherein the transfer transistor (TX) comprises a planar gate electrode (120c) disposed on the first surface (upper surface, active silicon surface) of the substrate (100) and (fig. 4B) first and second vertical gate electrodes (120a, 120b) . 
Claim Rejections - 35 USC § 103
16. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

17. 	Claims 25-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lyu (US 2006/0084195) in view of Shinohara (US 2004/0036789).
18. 	As to claim 25, Lyu discloses (fig. 1A) an electronic apparatus (control logic circuitry), (paragraph [0037]), (fig. 4A) a light detecting device (100a) including: a photoelectric converter (photodetector element), (paragraphs [0039]); a transfer transistor (TX) electrically connected to the photoelectric converter (photodetector element); and a floating diffusion (160) electrically connected to the transfer transistor (TX), wherein the transfer transistor (TX) is disposed on a first surface (upper surface, active silicon surface) of a substrate (100) which is opposite to a second surface (bottom surface) of the substrate (100), the second surface (bottom surface) being a light incident surface (bottom surface capturing short-wavelength visible light, i.e. blue light; capture longer wavelength of light, i.e., red and infrared) of the substrate (100), (paragraph [0048]), and wherein the transfer transistor (TX) comprises a planar gate electrode (120c) disposed on the first surface (upper surface, active silicon surface) of the substrate (100), 
19. 	As to claim 26, Lyu discloses (fig. 1) the electronic apparatus (CMOS control logic circuitry), (paragraph [0037]) further comprising (fig. 4A) a gate insulating film (126) formed on the first surface (upper surface, active silicon surface) of the substrate (100), wherein the planar gate electrode (120c) is formed on a first side (upper surface) of the gate insulating film (126), (paragraphs [0049]-[0050]).
20. 	As to claim 27, Lyu discloses (fig. 1) the electronic apparatus (CMOS control logic circuitry), (paragraph [0037]) wherein (fig. 4A) the floating diffusion (160) is formed on a second side (bottom surface) of the gate insulating film (126) opposite the first side (upper surface) of the gate insulating film (126), (paragraphs [0049]-[0050]).
21. 	As to claim 28, LYu discloses (fig. 1) the electronic apparatus (CMOS control logic circuitry), (paragraph [0037]) wherein the floating diffusion (160) is provided unobstructed between the second side (bottom surface) of the gate insulating film (126) and the second surface (bottom surface) of the substrate (100), (paragraphs [0049]-[0050]).

23. 	As to claim 30, Lyu discloses (fig. 1) the electronic apparatus (CMOS control logic circuitry), (paragraph [0037]) wherein (fig. 4B) the planar gate electrode (120c) is integrally (integrally) formed (formed) with the first and second vertical gate electrodes (120a, 120b), (paragraphs [0010], [0050]).
24. 	As to claim 31, Lyu discloses (fig. 1) the electronic apparatus (CMOS control logic circuitry), (paragraph [0137]) wherein (fig. 4B) the first and second vertical gate electrodes (120a, 120b) are each formed at outer peripheral portions of the photoelectric converter (photodetector element), (paragraphs [0039], [0050]). 
25. 	As to claim 32, Lyu discloses (fig. 1) the electronic apparatus (CMOS control logic circuitry), (paragraph [0137]) wherein the planar gate electrode (120c) protrudes from the first surface (upper surface, active silicon surface) of the substrate (100), (paragraphs [0049]-[0050]).
Conclusion
26. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878